IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHARLES SEALEY                             :   No. 690 MAL 2020
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal
                                           :   from the Order of the
                                           :   Commonwealth Court
WORKERS' COMPENSATION APPEAL               :
BOARD (ELWYN INC.)                         :
                                           :
                                           :
PETITION OF: ELWYN INC.                    :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.